Exhibit 10.49 THIRD AMENDMENT TO LEASE This Third Amendment to Lease (this “Amendment”) is made, for reference purposes only, this 19th day of August, 2013, by and between AAT CC BELLEVUE, LLC, a Delaware limited liability company (“Landlord”), and ESTERLINE TECHNOLOGIES CORPORATION, a Delaware corporation (“Tenant”), with reference to the following facts: RECITALS A. Landlord, as successor-in-interest to City Center Bellevue Property, LLC, as successor-in-interest to WA-City Center Bellevue, LLC, and Tenant are parties to that certain Office Lease Agreement dated as of July 1, 2003 (the “Original Lease”), as amended by that certain First Amendment to Office Lease Agreement dated as of April 14, 2011 (the “First Amendment”), as further amended by that certain Second Amendment to Office Lease Agreement dated as of May 4, 2011 (collectively, as amended, the “Lease”) for that certain premises located at 500 108th Avenue NE, Suites 1450 and 1500, Bellevue, Washington 98004, consisting of an aggregate of approximately 23,351 rentable square feet of commercial office space (the “Existing Premises”). Pursuant to Section 4.2 of the First Amendment, the rentable square feet of commercial space for the Existing Premises shall become 24,079 rentable square feet of space on October 1, 2013. B. The parties desire to amend the Lease as set forth in this Amendment. C. All capitalized terms used in this Amendment unless specifically defined herein shall have the same meaning as the capitalized terms used in the Lease.
